Exhibit 10.19

MSCI

EQUITY INCENTIVE COMPENSATION PLAN

2007 FOUNDERS GRANT AWARD CERTIFICATE

FOR STOCK OPTIONS



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          PAGE

SECTION 1.

  

STOCK OPTIONS GENERALLY.

   2

SECTION 2.

  

VESTING SCHEDULE; FAILURE TO COMPLY WITH RESTRICTIVE COVENANTS.

   2

SECTION 3.

  

EXPIRATION DATE.

   2

SECTION 4.

  

EXERCISE.

   2

SECTION 5.

  

DEATH AND DISABILITY.

   3

SECTION 6.

  

INVOLUNTARY TERMINATION BY THE COMPANY.

   3

SECTION 7.

  

GOVERNMENTAL SERVICE TERMINATION.

   3

SECTION 8.

  

CHANGE IN CONTROL AND QUALIFYING TERMINATION.

   4

SECTION 9.

  

TERMINATION OF EMPLOYMENT AND CANCELLATION OF AWARDS.

   4

SECTION 10.

  

TAX AND OTHER WITHHOLDING OBLIGATIONS.

   4

SECTION 11.

  

SATISFACTION OF OBLIGATIONS.

   4

SECTION 12.

  

NONTRANSFERABILITY.

   5

SECTION 13.

  

DESIGNATION OF A BENEFICIARY.

   5

SECTION 14.

  

OWNERSHIP AND POSSESSION.

   6

SECTION 15.

  

SECURITIES LAW COMPLIANCE MATTERS.

   6

SECTION 16.

  

COMPLIANCE WITH LAWS AND REGULATION.

   6

SECTION 17.

  

NO ENTITLEMENTS.

   6

SECTION 18.

  

CONSENTS UNDER LOCAL LAW.

   7

SECTION 19.

  

AWARD MODIFICATION.

   7

SECTION 20.

  

SEVERABILITY.

   8

SECTION 21.

  

SUCCESSORS.

   8

SECTION 22.

  

GOVERNING LAW.

   8

SECTION 23.

  

DEFINED TERMS.

   8



--------------------------------------------------------------------------------

MSCI 2007 FOUNDERS GRANT AWARD CERTIFICATE

FOR STOCK OPTIONS

MSCI has awarded you stock options as an incentive for you to continue to remain
in Employment and provide services to the Company, from the Date of the Award
through the Scheduled Vesting Dates, as provided in this Award Certificate. This
Award Certificate sets forth the general terms and conditions of your 2007
Founders Grant stock option award.

The number of stock options in your award has been communicated to you
separately in a term sheet delivered to you. If you are employed outside the
United States, you will also receive an “International Supplement” that contains
supplemental terms and conditions for your 2007 Founders Grant stock option
award. This Award Certificate should be read in conjunction with the
International Supplement, if applicable, in order for you to understand the
terms and conditions of your stock option award.

Your stock option award is made pursuant to the Plan. References to “stock
options” in this Award Certificate mean only those stock options included in
your 2007 Founders Grant stock option award, and the terms and conditions herein
apply only to such award. If you receive any other award under the Plan or
another equity compensation plan, it will be governed by the terms and
conditions of the applicable award documentation, which may be different from
those herein.

The purpose of the Founders Grant stock option award is, among other things, to
align your interests with the interests of the Company and to reward you for
your continued Employment and service to the Company in the future. In view of
these purposes, you will earn each portion of your 2007 Founders Grant stock
option award only if you remain in continuous Employment through the applicable
Scheduled Vesting Date.

Section 409A of the Internal Revenue Code imposes rules relating to the taxation
of deferred compensation, including your 2007 Founders Grant stock option award.
The Company reserves the right to modify the terms of your 2007 Founders Grant
stock option award, including, without limitation, the payment provisions
applicable to your stock options, to the extent necessary or advisable to comply
with Section 409A of the Internal Revenue Code.

Capitalized terms used in this Award Certificate that are not defined in the
text have the meanings set forth in Section 23 below. Capitalized terms used in
this Award Certificate that are not defined in the text or in Section 23 below
have the meanings set forth in the MSCI Equity Incentive Compensation Plan (the
“Plan”).



--------------------------------------------------------------------------------

Section 1. Stock Options Generally.

Each of your stock options gives you the right to purchase one share of MSCI
class A common stock at the purchase price set forth in the term sheet.

Section 2. Vesting Schedule; Failure to Comply with Restrictive Covenants.

(a) Vesting Schedule. Your stock options will vest according to the following
schedule: (i) 50% of your stock options will vest on the First Scheduled Vesting
Date, (ii) 25% of your stock options will vest on the Second Scheduled Vesting
Date and (iii) the remaining 25% of your stock options will vest on the Third
Scheduled Vesting Date. Your stock options will become exercisable upon vesting.
Any fractional stock options resulting from the application of the vesting
schedule will be aggregated and will vest on the First Scheduled Vesting Date.
Except as otherwise provided in this Award Certificate, each portion of your
stock options will vest only if you continue to serve the Company by remaining
in continuous Employment through the applicable Scheduled Vesting Date. The
special vesting terms set forth in Sections 5, 6, 7 and 8 of this Award
Certificate apply (i) if your Employment terminates by reason of your death or
Disability, (ii) if the Company terminates your Employment in an involuntary
termination under the circumstances described in Section 6, (iii) if your
Employment terminates in a Governmental Service Termination or (iv) if a Change
in Control occurs and your Employment terminates in a Qualifying Termination.
Vested stock options are subject to any transfer restrictions and cancellation
and tax withholding provisions set forth in this Award Certificate.

Section 3. Expiration Date.

Your stock options will expire on the Expiration Date, assuming your Employment
continues until that date. If your Employment terminates before the Expiration
Date, any of your stock options that were vested at the time of the termination
of your Employment will expire on the earlier of (i) 90 days following your
termination and (ii) the Expiration Date. Special exercisability periods and
cancellation provisions apply if your Employment terminates under certain
circumstances. See Sections 5, 6, 7, 8 and 9 below for details.

Section 4. Exercise.

When you exercise your stock options, you may pay the exercise price in the
following ways: (a) in cash; (b) in shares of MSCI class A common stock; or
(c) in a combination of cash and shares. Any shares that you tender to pay the
exercise price will be valued at their fair market value on the exercise date,
using a valuation methodology established by MSCI. MSCI may also allow you to
make a “cashless” exercise of stock options (in which the payment of the
exercise price is funded by a sale of shares by a broker) or to exercise your
stock options through a net-share settlement.

 

2



--------------------------------------------------------------------------------

MSCI may implement policies and procedures regarding the availability of any of
the foregoing exercise methods or to facilitate cashless exercises. Your
exercise and payment must conform to the policies and procedures that MSCI
implements from time to time.

Your stock options are considered to be exercised in the order in which they
vested.

Section 5. Death and Disability.

The following special vesting and exercisability terms apply to your stock
options:

(a) Termination of Employment due to Death. If your Employment terminates due to
your death, all of your unvested stock options will vest on the date your
Employment terminates. Your stock options will remain exercisable until the
Expiration Date and your beneficiary or the legal representative of your estate,
as applicable, may exercise such stock options during this period.

(b) Death after Termination of Employment. If you die after the termination of
your Employment, the beneficiary you have designated pursuant to Section 13 or
the legal representative of your estate, as applicable, may exercise any vested
stock options that you held at the time of your death to the extent and for the
period that you would have been permitted to exercise your stock options at the
time of your death.

(c) Termination of Employment due to Disability. If your Employment terminates
due to Disability, all of your unvested stock options will vest on the date your
Employment terminates and remain exercisable until the Expiration Date.

Section 6. Involuntary Termination by the Company.

If the Company terminates your employment under circumstances not involving
Cause, your unvested stock options will vest on the date your employment with
the Company terminates; provided that you sign an agreement and release
satisfactory to the Company. Your stock options will remain exercisable until
the later of (i) 90 days after the Third Scheduled Vesting Date and (ii) 90 days
after the date your Employment with the Company terminates, but in no event
after the Expiration Date.

Section 7. Governmental Service Termination.

If your Employment terminates in a Governmental Service Termination, then all of
your unvested stock options will vest on the date of your Governmental Service
Termination and will remain exercisable until the earlier of (i) 90 days
following your termination and (ii) the Expiration Date.

 

3



--------------------------------------------------------------------------------

Section 8. Change in Control and Qualifying Termination.

In the event of a Change in Control and the termination of your employment due
to a Qualifying Termination, all stock options shall automatically vest and will
remain exercisable until the Expiration Date.

Section 9. Termination of Employment and Cancellation of Awards.

(a) Cancellation of Unvested Awards. Your unvested stock options will be
canceled and forfeited in full if your Employment terminates for any reason
other than under the circumstances set forth in this Award Certificate for
death, Disability, Governmental Service Termination, an involuntary termination
by the Company described in Section 6 or a Qualifying Termination following a
Change in Control.

(b) General Treatment of Vested Awards. Except as otherwise provided in this
Award Certificate, you may continue to exercise any stock options that were
vested at the time of the termination of your Employment for 90 days following
the termination of your Employment (but not later than the Expiration Date).

Section 10. Tax and Other Withholding Obligations.

Pursuant to rules and procedures that MSCI establishes (including those in
Section 11), you may elect to satisfy the tax or other withholding obligations
arising upon exercise of your stock options by having MSCI withhold shares of
MSCI class A common stock or by tendering shares of MSCI class A common stock,
in each case in an amount sufficient to satisfy the tax or other withholding
obligations. Shares withheld or tendered will be valued using the fair market
value of MSCI class A common stock on the later of (i) the date your stock
options are exercised or (ii) the date the shares of MSCI class A common stock
are delivered, using a valuation methodology established by MSCI.

In order to comply with applicable accounting standards or the Company’s
policies in effect from time to time, MSCI may limit the amount of shares that
you may have withheld or that you may tender.

Section 11. Satisfaction of Obligations.

Notwithstanding any other provision of this Award Certificate, MSCI may, in its
sole discretion, take various actions affecting your stock options in order to
collect amounts sufficient to satisfy any obligation that you owe to the Company
and any tax or other withholding obligations. These actions include the
following:

(a) In connection with the exercise of your stock options, MSCI may withhold a
number of shares sufficient to satisfy any obligation that you owe to the
Company and any tax or other withholding obligations. The Company shall

 

4



--------------------------------------------------------------------------------

determine the number of shares to be withheld by dividing the dollar value of
your obligation to the Company and any tax or other withholding obligations by
the fair market value of MSCI class A common stock on the date of exercise, or,
if later, on the date the shares of MSCI class A common stock are delivered.

(b) MSCI may, at any time, cancel any of your unexercised stock options in a
quantity sufficient to satisfy any obligation that you owe to the Company and
any tax or other withholding obligations. Any canceled stock options will be
considered to have a value equal to the difference between the fair market value
of the underlying shares of MSCI class A common stock, determined on the date of
cancellation, and the exercise price. Such amount, less any applicable
withholding taxes, will be credited against your obligation.

MSCI’s determination of the amount that you owe the Company shall be conclusive.
The fair market value of MSCI class A common stock for purposes of the foregoing
provisions shall be determined using a valuation methodology established by
MSCI.

Section 12. Nontransferability.

You may not sell, pledge, hypothecate, assign or otherwise transfer your stock
options, other than as provided in Section 13 (which allows you to designate a
beneficiary or beneficiaries in the event of your death) or by will or the laws
of descent and distribution or as otherwise provided for by the Committee. This
prohibition includes any assignment or other transfer that purports to occur by
operation of law or otherwise. During your lifetime, stock options may be
exercised only by you.

Your personal representatives, heirs, legatees, beneficiaries, successors and
assigns, and those of MSCI, shall all be bound by, and shall benefit from, the
terms and conditions of your award.

Section 13. Designation of a Beneficiary.

You may make a written designation of beneficiary or beneficiaries to receive
all or part of the shares to be paid under this Award Certificate in the event
of your death or, following your death, to exercise any stock options that have
become exercisable and have not expired or been canceled. To make a beneficiary
designation, you must complete and file the form attached hereto as Appendix A
with the Company’s Human Resources Department.

Any shares that become payable upon your death, and as to which a designation of
beneficiary is not in effect, will be distributed to your estate. Any stock
options that remain exercisable following your death, and as to which a
designation of a beneficiary is not in effect, will be exercisable by the legal
representative of your estate.

 

5



--------------------------------------------------------------------------------

You may replace or revoke your beneficiary designation at any time. If there is
any question as to the legal right of any beneficiary to receive shares or
exercise stock options under this award, MSCI may determine in its sole
discretion to deliver the shares in question to your estate or to allow the
representative of your estate to exercise the stock options in question. MSCI’s
determination shall be binding and conclusive on all persons and it will have no
further liability to anyone with respect to such stock options.

Section 14. Ownership and Possession.

(a) Generally. You will not have any rights as a stockholder in the shares of
MSCI class A common stock subject to your stock options until such shares are
delivered to you following the exercise of your stock options. Delivery of
shares to you will be effected by entry of your name in the share register of
MSCI or by such other procedure as may be authorized by MSCI.

(b) Following Exercise. Subject to Section 9, following exercise of your stock
options you will be the beneficial owner of the Option Shares delivered to you
and, upon such delivery, you will be entitled to all rights of ownership,
including voting rights and the right to receive cash or stock dividends or
other distributions paid on the shares.

Section 15. Securities Law Compliance Matters.

The Administrator may, if it determines it is appropriate, affix any legend to
the stock certificates representing shares of MSCI class A common stock issued
upon exercise of your stock options (and any stock certificates that may
subsequently be issued in substitution for the original certificates). MSCI may
advise the transfer agent to place a stop order against such shares if it
determines that such an order is necessary or advisable.

Section 16. Compliance with Laws and Regulation.

Any sale, assignment, transfer, pledge, mortgage, encumbrance or other
disposition of shares issued upon exercise of your stock options (whether
directly or indirectly, whether or not for value, and whether or not voluntary)
must be made in compliance with any applicable constitution, rule, regulation,
or policy of any of the exchanges or associations or other institutions with
which the Company has membership or other privileges, and any applicable law, or
applicable rule or regulation of any governmental agency, self-regulatory
organization or state or federal regulatory body.

Section 17. No Entitlements.

(a) No Right to Continued Employment. This stock option award is not an
Employment agreement, and nothing in this Award Certificate, the International
Supplement, if applicable, or the Plan shall alter your status as an

 

6



--------------------------------------------------------------------------------

“at-will” employee of the Company or your employment status with a Related
Employer. None of this Award Certificate, the International Supplement, if
applicable, or the Plan shall be construed as guaranteeing your Employment or as
giving you any right to continue in the employ of the Company or a Related
Employer during any period (including without limitation the period between the
Date of the Award and any of the First Scheduled Vesting Date, the Second
Scheduled Vesting Date, the Third Scheduled Vesting Date or the Expiration Date
or any portion of any of these periods), nor shall they be construed as giving
you any right to be reemployed by the Company following any termination of
Employment.

(b) No Right to Future Awards. This award, and all other awards of stock options
and other equity-based awards, are discretionary. This award does not confer on
you any right or entitlement to receive another award of stock options or any
other equity-based award at any time in the future or in respect of any future
period.

(c) No Effect on Future Employment Compensation. MSCI has made this award to you
in its sole discretion. This award does not confer on you any right or
entitlement to receive compensation in any specific amount for any future fiscal
year, and does not diminish in any way the Company’s discretion to determine the
amount, if any, of your compensation. In addition, this award is not part of
your base salary or wages and will not be taken into account in determining any
other employment-related rights you may have, such as rights to pension or
severance pay.

Section 18. Consents under Local Law.

Your award is conditioned upon the making of all filings and the receipt of all
consents or authorizations required to comply with, or required to be obtained
under, applicable local law.

Section 19. Award Modification.

MSCI reserves the right to modify or amend unilaterally the terms and conditions
of your stock options, without first asking your consent, or to waive any terms
and conditions that operate in favor of MSCI. These amendments may include (but
are not limited to) changes that MSCI considers necessary or advisable as a
result of changes in any, or the adoption of any new, Legal Requirement. MSCI
may not modify your stock options in a manner that would materially impair your
rights in your stock options without your consent; provided, however, that MSCI
may, without your consent, amend or modify your stock options in any manner that
MSCI considers necessary or advisable to comply with any Legal Requirement or to
ensure that your stock options are not subject to United States federal, state
or local income tax or any equivalent taxes in territories outside the United
States prior to exercise. MSCI will notify you of any amendment of your stock
options that affects your rights. Any amendment or

 

7



--------------------------------------------------------------------------------

waiver of a provision of this Award Certificate (other than any amendment or
waiver applicable to all recipients generally), which amendment or waiver
operates in your favor or confers a benefit on you, must be in writing and
signed by the Global Head of Human Resources, the Chief Administrative Officer,
the Chief Financial Officer or the General Counsel (or if such positions no
longer exist, by the holders of equivalent positions) to be effective.

Section 20. Severability.

In the event MSCI determines that any provision of this Award Certificate would
cause you to be in constructive receipt for United States federal or state
income tax purposes of any portion of your award, then such provision will be
considered null and void and this Award Certificate will be construed and
enforced as if the provision had not been included in this Award Certificate as
of the date such provision was determined to cause you to be in constructive
receipt of any portion of your award.

Section 21. Successors.

This Award Certificate shall be binding upon and inure to the benefit of any
successor or successors of the Company and any person or persons who shall, upon
your death, acquire any rights hereunder in accordance with this Award
Certificate or the Plan.

Section 22. Governing Law.

This Award Certificate and the related legal relations between you and MSCI will
be governed by and construed in accordance with the laws of the State of New
York, without regard to any conflicts or choice of law, rule or principle that
might otherwise refer the interpretation of the award to the substantive law of
another jurisdiction.

Section 23. Defined Terms.

For purposes of this Award Certificate, the following terms shall have the
meanings set forth below:

“Board” means the Board of Directors of MSCI.

“Cause” means:

(a) any act or omission which constitutes a breach of your obligations to the
Company or your failure or refusal to perform satisfactorily any duties
reasonably required of you, which breach, failure or refusal (if susceptible to
cure) is not corrected (other than failure to correct by reason of your
incapacity due to physical or mental illness) within ten (10) business days
after written notification thereof to you by the Company;

 

8



--------------------------------------------------------------------------------

(b) your commission of any dishonest or fraudulent act, or any other act or
omission, which has caused or may reasonably be expected to cause injury to the
interest or business reputation of the Company; or

(c) your violation of any securities, commodities or banking laws, any rules or
regulations issued pursuant to such laws, or rules or regulations of any
securities or commodities exchange or association of which the Company is a
member or of any policy of the Company relating to compliance with any of the
foregoing.

A “Change in Control” shall be deemed to have occurred if any of the following
conditions shall have been satisfied:

(a) any one person or more than one person acting as a group (as determined
under Section 409A), other than (A) any employee plan established by the Company
or any of its Subsidiaries, (B) the Company or any of its affiliates (as defined
in Rule 12b-2 promulgated under the Exchange Act), (C) an underwriter
temporarily holding securities pursuant to an offering of such securities, or
(D) a corporation owned, directly or indirectly, by stockholders of the Company
in substantially the same proportions as their ownership of the Company, is or
becomes, during any 12-month period, the beneficial owner, directly or
indirectly, of securities of the Company (not including in the securities
beneficially owned by such person(s) any securities acquired directly from the
Company or its affiliates other than in connection with the acquisition by the
Company or its affiliates of a business) representing 50% or more of the total
voting power of the stock of the Company; provided, however, that the provisions
of this subsection (a) are not intended to apply to or include as a Change in
Control any transaction that is specifically excepted from the definition of
Change in Control under subsection (c) below;

(b) a change in the composition of the Board such that, during any 12-month
period, the individuals who, as of the beginning of such period, constitute the
Board (the “Existing Board”) cease for any reason to constitute at least 50% of
the Board; provided, however, that any Spin-off of the Company will not trigger
a Change in Control pursuant to this subsection (b); provided, further, that any
individual becoming a member of the Board subsequent to the beginning of such
period whose election, or nomination for election by the Company’s stockholders,
was approved by a vote of at least a majority of the directors immediately prior
to the date of such appointment or election shall be considered as though such
individual were a member of the Existing Board; and provided, further, however,
that, notwithstanding the foregoing, no individual whose initial assumption of
office occurs as a result of either an actual or threatened election contest (as
such terms are used in Rule 14a-ll or Regulation 14A promulgated under the
Exchange Act or successor statutes

 

9



--------------------------------------------------------------------------------

or rules containing analogous concepts) or other actual or threatened
solicitation of proxies or consents by or on behalf of an individual,
corporation, partnership, group, associate or other entity or “person” other
than the Board, shall in any event be considered to be a member of the Existing
Board;

(c) the consummation of a merger or consolidation of the Company with any other
corporation or other entity, or the issuance of voting securities in connection
with a merger or consolidation of the Company (or any direct or indirect
subsidiary of the Company) pursuant to applicable stock exchange requirements;
provided that immediately following such merger or consolidation the voting
securities of the Company outstanding immediately prior thereto do not continue
to represent (either by remaining outstanding or by being converted into voting
securities of the surviving entity of such merger or consolidation or parent
entity thereof) 50% or more of the total voting power of the Company stock (or
if the Company is not the surviving entity of such merger or consolidation, 50%
or more of the total voting power of the stock of such surviving entity or
parent entity thereof); and provided, further, that a merger or consolidation
effected to implement a recapitalization of the Company (or similar transaction)
in which no person (as determined under Section 409A) is or becomes the
beneficial owner, directly or indirectly, of securities of the Company (not
including in the securities beneficially owned by such person any securities
acquired directly from the Company or its affiliates other than in connection
with the acquisition by the Company or its affiliates of a business)
representing 50% or more of either the then outstanding shares of the Company
common stock or the combined voting power of the Company’s then outstanding
voting securities shall not be considered a Change in Control; or

(d) the complete liquidation of the Company or the sale or disposition by the
Company of all or substantially all of the Company’s assets in which any one
person or more than one person acting as a group (as determined under
Section 409A) acquires (or has acquired during the 12-month period ending on the
date of the most recent acquisition by such person or persons) assets from the
Company that have a total gross fair market value equal to more than 50% of the
total gross fair market value of all of the assets of the Company immediately
prior to such acquisition or acquisitions.

Notwithstanding the foregoing, (1) no Change in Control shall be deemed to have
occurred if there is consummated any transaction or series of integrated
transactions immediately following which the record holders of the Company
common stock immediately prior to such transaction or series of transactions
continue to have substantially the same proportionate ownership in an entity
which owns substantially all of the assets of the Company immediately

 

10



--------------------------------------------------------------------------------

prior to such transaction or series of transactions and (2) no event or
circumstances described in any of clauses (a) through (d) above shall constitute
a Change in Control unless such event or circumstances also constitute a change
in the ownership or effective control of the Company, or in the ownership of a
substantial portion of the Company’s assets, as defined in Section 409A and the
regulations and guidance thereunder. In addition, no Change in Control shall be
deemed to have occurred upon the acquisition of additional control of the
Company by any one person or more than one person acting as a group that is
considered to effectively control the Company.

Terms used in the definition of a Change in Control shall be as defined or
interpreted pursuant to Section 409A.

“Committee” means the Compensation Committee of the Board, any successor
committee thereto or any other committee of the Board appointed by the Board
with the powers of the Committee under the Plan, or any subcommittee appointed
by such Committee.

“Company” means MSCI and all of its Subsidiaries.

“Date of the Award” means November [    ], 2007.

“Disability” means any condition that would qualify for a benefit under any
group long-term disability plan maintained by the Company and applicable to you.

“Employed” and “Employment” refer to Employment with the Company and/or Related
Employment.

“Exercise Price” means [            ]1 per share.

“Expiration Date” means November [    ], 2017.2

“First Scheduled Vesting Date” means November [    ], 2009. 3

“Good Reason” means:

(a) As determined by the Compensation Committee or any of its designees, a
materially adverse alteration in the employee’s position or in the nature or
status of the employee’s responsibilities from those in effect immediately prior
to the Change in Control; or

 

1

The IPO offering price.

2

This date will be 10 years after the Date of the Award.

3

This date will be 2 years after the Date of the Award.

 

11



--------------------------------------------------------------------------------

(b) the Company’s requiring the employee’s principal place of employment to be
located more than 75 miles from the location where the employee is principally
employed at the time of the Change in Control (except for required travel on the
Company’s business to an extent substantially consistent with the employee’s
business travel obligations in the ordinary course of business prior to the
Change in Control).

“Governmental Employer” means a governmental department or agency,
self-regulatory agency or other public service employer.

“Governmental Service Termination” means the termination of your Employment as a
result of accepting employment at a Governmental Employer and you provide the
Company with satisfactory evidence demonstrating that as a result of such new
employment, the divestiture of your continued interest in MSCI equity awards or
continued ownership in MSCI class A common stock is reasonably necessary to
avoid the violation of U.S. federal, state or local or foreign ethics law or
conflicts of interest law applicable to you at such Governmental Employer.

“Internal Revenue Code” means the United States Internal Revenue Code of 1986,
as amended, and the rules, regulations and guidance thereunder.

“Legal Requirement” means any law, regulation, ruling, judicial decision,
accounting standard, regulatory guidance or other legal requirement.

“MSCI” means MSCI Inc., a Delaware corporation, which is registered to do
business in New York as NY MSCI Inc.

“Option Shares” means the number of shares of MSCI class A common stock
underlying the portion of your stock options being exercised less the aggregate
number of shares of common stock, if any, tendered, withheld or disposed of
(including any shares disposed of in a cashless or net-share settlement
exercise) to pay the exercise price and tax or other withholding obligation
arising upon such exercise.

“Plan” means the 2007 MSCI Equity Incentive Compensation Plan.

A “Qualifying Termination” means the termination of your Employment within 18
months following a Change in Control (a) if the Company terminates your
Employment under circumstances not involving Cause or (b) you resign from
Employment for Good Reason.

“Related Employment” means your employment with Morgan Stanley or any other
employer other than the Company (such employer, herein referred to as a “Related
Employer”), provided that such employment is recognized by the Company in its
discretion as Related Employment; and, provided further that the Company may
(1) determine at any time in its sole discretion that employment

 

12



--------------------------------------------------------------------------------

that was recognized by the Company as Related Employment no longer qualifies as
Related Employment, and (2) condition the designation and benefits of Related
Employment on such terms and conditions as the Company may determine in its sole
discretion. The designation of employment as Related Employment does not give
rise to an employment relationship between you and the Company, or otherwise
modify your and the Company’s respective rights and obligations. Notwithstanding
the foregoing, so long as Morgan Stanley has any equity ownership in the
Company, any employment with Morgan Stanley shall constitute Related Employment.

“Scheduled Vesting Date” means the First Scheduled Vesting Date, the Second
Scheduled Vesting Date and the Third Scheduled Vesting Date as the context
requires.

“Second Scheduled Vesting Date” means November [    ], 2010.4

“Spin-off” means a tax-free distribution of the shares of MSCI common stock held
by Morgan Stanley to its shareholders (including a distribution in exchange for
Morgan Stanley shares or securities) or another similar transaction intended to
qualify as a tax-free distribution under Section 355 of the Internal Revenue
Code or any corresponding provision of any successor statute.

“Subsidiary” means (i) a corporation or other entity with respect to which MSCI,
directly or indirectly, has the power, whether through the ownership of voting
securities, by contract or otherwise, to elect at least a majority of the
members of such corporation’s board of directors or analogous governing body, or
(ii) any other corporation or other entity in which MSCI, directly or
indirectly, has an equity or similar interest and which the Committee designates
as a Subsidiary for purposes of the Plan.

“Third Scheduled Vesting Date” means November [    ], 2011. 5

 

4

This date will be 3 years after the Date of the Award.

5

This date will be 4 years after the Date of the Award.

 

13



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, MSCI has duly executed and delivered this Award Certificate
as of the Date of the Award.

MSCI

[                        ]

[                        ]



--------------------------------------------------------------------------------

APPENDIX A

Designation of Beneficiary(ies) Under

MSCI 2007 Equity Incentive Compensation Plan

This Designation of Beneficiary shall remain in effect with respect to all
awards issued to me under any MSCI equity compensation plan, including any
awards that may be issued to me after the date hereof, unless and until I modify
or revoke it by submitting a later dated beneficiary designation. This
Designation of Beneficiary supersedes all my prior beneficiary designations with
respect to all my equity awards.

I hereby designate the following beneficiary(ies) to receive any survivor
benefits with respect to all my equity awards:

 

   

Beneficiary(ies) Name(s)

 

Relationship

 

Percentage

(1)       (2)       (3)       (4)       Address(es) of Beneficiary(ies): (1)    
  (2)       (3)       (4)       Contingent Beneficiary     Please also indicate
any contingent beneficiary and to which beneficiary above such interest relates.
   

Beneficiary(ies) Name(s)

 

Relationship

 

Nature of Contingency

Address(es) of Contingent Beneficiary(ies):



--------------------------------------------------------------------------------

Name: (please print)

  Date:

Signature

Please sign and return this form to MSCI’s Human Resources Department.

 

16